DETAILED ACTION

Preliminary Remarks
The present application is being examined under pre-first inventor to file provisions of the AIA . 
This application has been granted TrackOne prioritized examination.

Priority
This application is a continuation of application 16/401,684 filed 05/02/2019, which is a continuation of 15/407,955 now U.S. Patent 10,726,100 filed 01/17/2017, which is a continuation of 13/242,116 filed 09/23/2011 which is further a divisional of 12/114,033 now U.S. Patent 8,133,197 filed 05/02/2008.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 12/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9-15, 17-24 and 27-28 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Goldsmith et al. (U.S. Publication 2007/0093786).
In reference to claim 9, Goldsmith et al. discloses an ambulatory infusion pump system (see paragraphs 6-7, 46-47 and Figures 6a-b wherein Goldsmith et al. discloses an infusion system that allows for the control of delivery of a fluid or medication including a controller device.), comprising:
a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 3, 38-40, 46-47 and Figure 2 wherein Goldsmith et al. discloses the controller comprising an interface for monitoring and reporting blood glucose levels of a patient.  Goldsmith et al. discloses multiple embodiments some of which comprise the controller integrated within a blood glucose meter that displays multiple colors of information to the patient/user.);
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump, including one or more thresholds related to glucose levels of the user (see paragraphs 37-40 and Figures 5, 6A-B wherein Goldsmith et al. discloses the infusion system comprising a memory that stores data indicative of a determined concentration of an analyte for a user.  Goldsmith et al. discloses visually indicating to a user levels of alert or alarm via the flashing of different colors of the device.  Note, it is clear that such “levels” at least 
a processor configured to control the information displayed on the color display (see paragraphs 40, 44, 46 and Figures 2, 5, 6A-B), the processor further configured to:
receive information relating to glucose levels of the user (see paragraph 40 and Figures 2, 5 and 6A-B wherein Goldsmith et al. discloses the blood glucose meter comprising means for receiving and testing a blood glucose level directly from the user.);
display information relating to a recent glucose level of the user on a portion of the display in a first color (see paragraph 40 and Figure 2 wherein Goldsmith et al. discloses displaying blood glucose levels on a display of the blood glucose meter.  Goldsmith et al. discloses allowing the user to program a multi-color backlight of a display of the meter.  Note, it is clear that the information is displayed inherently using a “first color” by-way-of the color of actual data displayed in combination with the multi-color backlight.);
compare the information relating to glucose levels of the user to the one or more thresholds related to glucose levels of the user; and changing the information relating to a recent glucose level of the user on the portion of the color display from the first color to a second color at the time when a glucose level of the user passes one of the one or more thresholds related to glucose levels of the user (see paragraph 40 and Figures 2, 4 and 6 wherein Goldsmith et al. discloses allowing the user to program a multi-color backlight of a display of the meter.  Goldsmith et al. discloses the back light changing colors to alert the user of different levels of blood glucose.  Note, it is clear that such “levels” at least inherently define “thresholds.”  Further, it is clear that the information is displayed 
	In reference to claims 10 and 20, Goldsmith et al. discloses all of the claim limitations as applied to claims 9 and 18 respectively.  Goldsmith et al. discloses an embodiment wherein the meter is part of an infusion system which includes an infusion pump (see paragraphs 39, 43 and Figure 4).
In reference to claims 11 and 21, Goldsmith et al. discloses all of the claim limitations as applied to claims 10 and 20 respectively above.  Goldsmith et al. discloses an alternate embodiment wherein the actual infusion pump device comprises a color display screen and can present expanded graphic capabilities (see at least paragraph 55).
In reference to claims 12 and 22, Goldsmith et al. discloses all of the claim limitations as applied to claims 10 and 20 respectively above.  Goldsmith et al. discloses an embodiment wherein the meter is part of an infusion system which includes an external infusion pump (see paragraphs 39, 43 and Figures 4 and 6).
In reference to claims 13-15 and 23, Goldsmith et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Goldsmith et al. discloses an embodiment wherein the metering device is housed in a watch wherein watch hands are used to indicate low, medium and high blood glucose levels/thresholds using red, yellow, green type graphical indicators (see paragraphs 85-86).
In reference to claims 17 and 27, Goldsmith et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Goldsmith et al. discloses allowing the user to program 
In reference to claim 18 and 28, Goldsmith et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Goldsmith et al. discloses the multi-color backlight changing colors by explicitly “flashing colors appropriate to the level of an alert or alarm” (see paragraph 40) of which the Examiner interprets equivalent to Applicant’s “color flashing indicator.”
In reference to claim 19, Goldsmith et al. discloses an ambulatory infusion pump system (see paragraphs 6-7, 46-47 and Figures 6a-b wherein Goldsmith et al. discloses an infusion system that allows for the control of delivery of a fluid or medication including a controller device.), comprising: 
a user interface including a color display configured to display information to a user in a plurality of colors (see paragraphs 3, 38-40, 46-47 and Figure 2 wherein Goldsmith et al. discloses the controller comprising an interface for monitoring and reporting blood glucose levels of a patient.  Goldsmith et al. discloses multiple embodiments some of which comprise the controller integrated within a blood glucose meter that displays multiple colors of information to the patient/user.); 
a memory configured to store parameters relating to treatment of the user with an ambulatory infusion pump (see paragraphs 37-40 and Figures 5, 6A-B wherein Goldsmith et al. discloses the infusion system comprising a memory that stores data indicative of a determined concentration of an analyte for a user along with bolus estimations for calculations of estimated amounts of fluid to be infused into the body.  Goldsmith et al. discloses visually indicating to a user levels of alert or alarm via the flashing of different colors of the device.  Note, it is clear that 
a processor configured to control the information displayed on the color display (see paragraphs 40, 44, 46 and Figures 2, 5, 6A-B), the processor further configured to: 
receive information relating to a clinical status of the user (see paragraph 40 and Figures 2, 5 and 6A-B wherein Goldsmith et al. discloses the blood glucose meter comprising means for receiving and testing a blood glucose level directly from the user.);
display information relating to the clinical status of the user on a portion of the color display in a first color (see paragraph 40 and Figure 2 wherein Goldsmith et al. discloses displaying blood glucose levels on a display of the blood glucose meter.  Goldsmith et al. discloses allowing the user to program a multi-color backlight of a display of the meter.  Note, it is clear that the information is displayed inherently using a “first color” by-way-of the color of actual data displayed in combination with the multi-color backlight.);
compare the information relating to the clinical status of the user to the parameters relating to treatment of the user (see paragraphs 37-40 and Figures 5, 6A-B wherein Goldsmith et al. discloses the infusion system comprising a memory that stores data indicative of a determined concentration of an analyte for a user along with bolus estimations for computing calculations of estimated amounts of fluid to be infused into the body.  Note, it is clear that at least such information regarding the calculations of bolus determination estimations in Goldsmith et al. is equivalent to Applicant’s “comparing.”);and

	In reference to claim 24, Goldsmith et al. discloses all of the claim limitations as applied to claim 19 above.  Goldsmith et al. discloses the blood glucose meter comprising means for receiving and testing a blood glucose level directly from the user (see paragraph 40 and Figures 2, 5 and 6A-B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldsmith et al. (U.S. Publication 2007/0093786).
In reference to claim 16 and 26, Goldsmith et al. discloses all of the claim limitations as applied to claims 9 and 19 respectively.  Although Goldsmith et al. does disclose altering the color of a background, via the multi-colored display background, based upon changes to read/metered blood glucose levels, Goldsmith et al. does not explicitly disclose changing the color of the displayed text on the display based upon such changes.  It is well known in the art of computer graphics to display data on a display screen in different colors.  Displaying text on a display in different colors allows for a user’s focus/attention to be directed to more critical or less critical data of the display (Official Notice).  It would have been obvious to one of ordinary skill in the art for Goldsmith et al. who already teaches altering the user via changing the background color of the display, to change the actual color of text on the display to alert the user, because it is well known in the art of computer graphics to modify and vary display text colors to direct a user’s focus to certain elements of varying criticality.

Response to Arguments
Applicant’s arguments, see pages 8-10 of Applicant’s Remarks, filed 11/19/21, with respect to the rejection(s) of claim(s) 9-28 under 35 USC 103 in view of Marcus et al. and Peltier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldsmith et al..

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The combination of displaying different colors on the infusion pump system based on a change in status of the infusion pump itself in addition to the blood glucose readings, is not found in the cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
1/10/22